Voto disidente emitido por el
Juez Asociado Señor Rebollo López.
No obstante contener la sentencia que emite el Tribunal en el presente caso un resumen jurídicamente correcto de los principios que gobiernan la concesión o no de una solicitud de sentencia sumaria, me veo obligado a disentir. Lo hago por cuanto entiendo que en el caso de autos precisamente existe una controversia de hechos sobre la identidad del cirujano dental que originalmente atendió al demandante; controversia que no debe ni puede ser dilucidada exclusivamente a base de prueba documental, o sea, a base de declaraciones y contrade-elaraciones juradas de las partes.